KENNON, Judge.
In this suit John W. Gutherie, owner and driver of the bus involved in consolidated cases numbered 7639, 7640, 7641, 7642 and 7643, 51 So.2d 819, 826, 826, 827, 827, seeks to recover against the Highway Insurance Underwriters only the sum of $892.39, representing the damages sustained by his bus in the collision which formed the basis for the above numbered cases.
Defendant denied all allegations of negligence on the part of the driver of the Claunch truck and asserted that the accident resulted solely from the fault of Guth-erie in failing to slow his bus, turn same to the right, or apply his brakes. In the alternative, in the event the Court should find the driver of the Claunch truck negligent, this defendant pleaded the above listed acts on the part of the bus driver as contributory negligence barring his recovery in this suit.
In view of our finding that Gutherie was guilty of none of the acts of contributory negligence charged against him, and for the reasons assigned in Marks v. Highway Ins. Underwriters, La.App., 51 So.2d 819, the judgment appealed from is affirmed, with costs.